Order modified by striking out the provisions requiring the Erie Railroad Company to pay any part of the damages, and as so modified affirmed, with one bill of costs to the Erie Railroad Company, and one bill of costs to the New York Central Railroad Company and Buffalo • Housewreeking Company, against the City of Buffalo and the Grade Crossing Commissioners on the authority of Matter of Grade Crossing Commissioners (231 N. Y. 631). All concur, except Clark and Davis, JJ., who dissent and vote for affirmance. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.